Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1 and 3-14 are currently pending. Claims 1 and 3-14 have been amended by Applicants’ amendment filed 12-16-2021. Claim 2 has been canceled by Applicants’ amendment filed 12-16-2021. No claims have been added by Applicants’ amendment filed 12-16-2021.

Applicant's election of Group I, claims 1-14, drawn to new combinatorial derivatives of antibiotics obtained by combinatorial synthesis; and the election of Species with traverse as follows: 
Species (A): Applicant has not provided a single specific structure having all relevant substitutions as requested in the Requirement for Election/Restriction, but has elected an aminoglycoside antibiotic as recited in claim 4 having the potential substations as recited in claim 14, indicating that the aminoglycoside antibiotic gentamicin has an 8-hydroxyl and methyl-amino groups available for modification (claim 1); 
Species (B): wherein the specific source molecule (A1) is an aminoglycoside antibiotic (claim 4); and
Species (C): wherein the modifier M2 is an acylating agent mono- or polycarboxylic acid anhydride, or carboxylic acid halide, and M3 is a halogenated hydrocarbon (claim 14), in the reply filed on September 13, 2021 was previously acknowledged.  

Claims 3 and 5-13 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 


The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 1, 4 and 14 are under consideration to which the following grounds of rejection are applicable. 

Product-by-Process
Based upon Applicant’s response filed September 13, 2021 indicating that the claims are directed to a composition of matter prepared via a recited process, the instant claims are determined to be product-by-process claims (See; Applicant Remarks, pg. 6, fourth full paragraph). The structural elements of the composition comprising a combinatorial mixture of supramolecular of structures, wherein supramolecular structures are obtained by a combinatorial modification of a polyfunctional antibiotic according to the synthesis scheme m A1 + k M2 + k M3 → m B. The burden is placed upon the Applicants to establish a patentable distinction between the claimed and referenced products. Moreover, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.

Priority
The present application filed November 5, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/RU2017/000424, filed June 16, 2017.

Withdrawn Objections/Rejections
Applicants’ amendments and arguments filed December 16, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Double Patenting
The provisional rejection of claims 1, 4 and 14 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending US Patent Application No. 16/772,980 for the reasons already of record. 

Response to Arguments
Applicant’s arguments filed December 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the present claims are directed to a combinatorial mixture of supramolecular structures obtained by the combinatorial modification of a polyfunctional antibiotic where, in contrast, the claims of US Patent Application No. 16/772,980 are directed to pharmaceutical compositions that include an unseparated mixture of combinatorial derivatives of dipyridamole obtained by means of simultaneous modification of at least two covalent modifying agents (Applicant Remarks, pg. 11, third full paragraph); and (b) dipyridamole is not a polyfunctional antibiotic, nor is it reacted with a polyfunctional antibiotic (Applicant Remarks, pg. 11, fourth full paragraph).
Regarding (a), Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, wherein the patentability of a product does not depend on its method of production, such that if the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. It is noted that instant claim 1 does not recite any particular structures in the composition comprising a combinatorial mixture of supramolecular structures. Thus, the structures as encompassed by claims of US Patent Application No. 16/772,980 
Regarding (b), please see the discussion supra regarding product-by-process claims. Applicant’s assertion that dipyridamole is not a polyfunctional antibiotic, nor is it reacted with a polyfunctional antibiotic, is not found persuasive. It is noted that instant claim 1 does not recite that the supramolecular structures are polyfunctional antibiotics. Instant claim 1 recites that the combinatorial mixture of supramolecular structures are synthesized from polyfunctional antibiotics (having two or more functional groups available for modification) according to a synthesis scheme, such that any polyfunctional antibiotic has been reacted with undefined covalent modifiers to produce the combinatorial mixture, wherein B is a modified derivative of polyfunctional antibiotic A1. The combinatorial mixtures of supramolecular structures are not required to be polyfunctional antibiotics. Thus, the claims remain provisionally rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4 and 14 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “combinatorial mixture of supramolecular structures” in line 1 because it is unclear as to the type of mixture that is recited by the term “combinatorial mixture of supramolecular structures”; such that it is unclear how the structure of a “combinatorial mixture of supramolecular structures” differs from the structure of a “mixture of supramolecular structures”; and/or whether the term “combinatorial mixture” is intended to refer to structures having a particular level of similarity (e.g., structures that are 90% similar one to another, 50% similar one to all others, etc.); whether the term is meant to refer to a particular number of supramolecular structures (e.g., two structures, one-hundred structures, etc.); whether the term is intended to refer to 
Claim 1 is indefinite for the recitation of the term “M2 an M3 are a first covalent modifier and a second covalent modifier” in line 8 because it is unclear if both “M2 an M3 are a first covalent modifier and a second covalent modifier” and/or if “M2 an M3 are a first covalent modifier and a second covalent modifier”, respectively and, thus, the metes and bounds of the claim cannot be determined.
Claims 1 and 4 are indefinite for the recitation of the term “polyfunctional antibiotic” such as recited in claim 1, line 9 because it is unclear whether the “polyfunctional antibiotic” of claim 1 must be a “polyfunctional antibiotic” having known specific activity generally, or any level of activity against some specific organism; whether the “polyfunctional antibiotic” includes structures that have ‘antibiotic’ structural features (wherein the antibiotic is active, slightly active, and/or inactive); whether the “polyfunctional antibiotic” is a commercially available “polyfunctional antibiotic”, a synthetic “polyfunctional antibiotic”, a naturally occurring “polyfunctional antibiotic” and/or whether the term “polyfunctional antibiotic” refers to some different group (or combination of groups) of “polyfunctional antibiotic” types and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “m” in lines 10, 11, 14 and 17 because “m” appears to have two different definitions, wherein “m” is defined as the number of moles of polyfunctional antibiotic A1, while “m” is also defined as the maximum number of m of different modified derivatives of B, such that the having two definitions for the same term is confusing, particularly, because “m” is used in the mathematical formula m = 4 x (3 x 2n+2 – 1) in line 17, such that it is unclear as to which definition is used in the equation and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “n” in line 18 because it is unclear whether “n” can be any number of functional groups of A1 (n = 0, 1, 2, etc.), or whether “n” is greater than 2 as suggested by claim 1, line 6 and, thus, the metes and bounds of the claim cannot be determined.
Claim 14 is indefinite for the recitation of the term “M2 is an acylating agent that is a mono- or polycarboxylic acid anhydride or a carboxylic acid halide” in lines 2-3 because it is unclear whether M2 is any acylating agent; whether M2 is a mono- or polycarboxylic acid anhydride or a carboxylic acid halide; or whether M2 is an acylating agent selected from the group consisting of monocarboxylic acid 
Claim 14 is indefinite for the recitation of the term “M3 is an alkylating agent that is a halogenated hydrocarbon” in lines 3-4 because it is unclear whether M3 is any alkylating agent; whether M3 is a halogenated hydrocarbon; or whether M3 is a halogenated hydrocarbon that can alkylate functional groups and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 4 and 14 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg /FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_ examples_ nature-based _products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including one or more cyclic peptides; and an abstract idea in the form of mathematical concepts (e.g., 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1, 4 and 14 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 1 is broadly directed to a composition comprising a combinatorial mixture of supramolecular structures.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a composition of matter, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 4 and 14 are drawn to a composition comprising a combinatorial mixture of supramolecular structures obtained by a combinatorial modification of a polyfunctional antibiotic according to the synthesis scheme m A1 + k M2 + k M3 → m B, wherein A1 is a polyfunctional antibiotic; M2 and M3 are a first and second covalent modifier; B is a modified derivative; m is the maximum number of different modified derivatives B in the resulting combinatorial mixture, and a number of moles of polyfunctional antibiotic A1, wherein k is a number of moles of each M2 and M3 that is selected so as to obtain the maximum number m of different modified derivatives B, calculated according to k = n x (2n-1) and m = 4 x (3 x 2n-2 – 1), such that the combinatorial mixture of supramolecular structures encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including mixtures of supramolecular structures; and an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process can be performed in the human mind (including observation, judgement and opinion); and/or the use of an general computer to carry out generic computer functions. The claims recite combinatorial derivatives of supramolecular structures obtained by combinatorial synthesis of a polyfunctional antibiotic with two covalent modifiers, such that the claims are broadly directed to naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form than what occurs in nature. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. In the instant case, the claims are directed to a judicial exception in the form of naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including derivatives of antibiotics based on supramolecular structures, and to an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process can be performed in the human mind (including observation, judgement and opinion); and/or the use of an general computer to carry out generic computer functions. Claim 1 recites: “combinatorial mixture of supramolecular structures obtained by a combinatorial modification of a polyfunctional antibiotic according to the synthesis scheme m A1 + k M2 + k M3 = m B” in lines 1-4; “wherein A1 is a polyfunctional antibiotic; M2 and M3 are a first and second covalent modifier; is a modified derivative; m is the maximum number of different modified derivatives B in the resulting combinatorial mixture, and a number of moles of polyfunctional antibiotic A1” in lines 6-12; “k is a number of moles of each M2 and M3 that is selected so as to obtain the maximum number m of different modified derivatives B, calculated according to k = n x (2n-1) and m = 4 x (3 x 2n-2 – 1)” in lines 14-17; and “n is the number of functional groups of A1 that are available for modification by M2 and/or M3” in lines 18-19, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of 4 and 14 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 4 recites wherein the source molecule (A1) is an aminoglycoside antibiotic”. These limitations can be interpreted as "an abstract idea itself" furthering an example of “obtaining and comparing intangible data”, (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)). “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, these limitations can be interpreted as "an abstract idea itself". Hence, these limitations are akin to an abstract idea, which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. The claims add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (See; MPEP § 2106.05(g)). The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (See; MPEP § 2106.05(e)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to mixtures of supramolecular structures are covered. For instance, the claims are recited without any specificity as to the identity of the composition (e.g., treatments for cancer or Alzheimer’s’ disease; vaccines; topical anesthetics, a kit, an assay, etc.); the mixture of the supramolecular structures; the number of supramolecular structures; the combinatorial modifications; the specific method of synthesis (e.g., one-pot organic synthesis, in silico, on paper, etc.); the structure or identity of the polyfunctional antibiotics; the number and identity of functional groups available for modification; the two or more covalent modifiers; the number of synthetic iterations; the maximum variety of modified derivatives B; and/or the purpose of the formulas k = n x (2n -1)” and “m = 4 x (3 x 2n-2 -1)” in the synthesis.
The claims amount to nothing more than encompassing unidentified and undefined combinatorial derivative compounds comprising completely unknown structures, wherein naturally occurring combinatorial derivative compounds of antibiotics, including in silico combinatorial chemical synthesis reactions are well known, purely conventional or routine in the art. For example, pharmaceutical compositions comprising: at least one aminoglycoside antibiotic and: (a) at least one ion chelating agent used for inhibiting particulate formation, or (b) at least one buffer, or (c) at least one ion chelating agents and at least one buffer simultaneously, wherein the composition is for use in controlling microbial infection can be formulated into a solution, or combined with at least one beta-lactam antibiotic, or combined with at least one of the beta-lactam antibiotic and at least one beta-lactamase inhibitor into a solution in a container (interpreted as a composition comprising a combinatorial mixture of supramolecular structures were known in the art as evidenced by Zhang (US20090156517; Abstract); that aminoglycoside derivative compounds having Structure (I) having antibacterial activity as stereoisomers, pharmaceutically 1(R2), Z1, Z2, Q1, Q2 and OR3, which further comprises hydrogens, alkyl groups, carbocyclic rings, heterocyclic rings, halogens, hydroxyl groups, and amino groups as represented by R4-R13 were known in the art as evidenced by Aggen et al. (US201202283208; Abstract; and paragraphs [0020]-[0051]); wherein it is known that gentamicin is a highly effective antibiotic active against both gram-positive and gram-negative microorganisms, such that three distinct chemical components (interpreted as a mixture) have been separated and identified as gentamicin C1, C2 or C1a, wherein novel derivatives which demonstrate superior activity are those that (a) contain the functional groups of Table I in place of the C-2 hydroxyl group of the garosamine sugar, or (b) contain functional groups in place of the C-5’ hydroxyl group of the SB sugar as listed in Table II; as well as, a 2,5’-disubstituted carbamoyl gentamicin was known in the art as evidenced by Beattie et al. (US3828021; col 1, lines 24-30; col 2, lines 30-62); where broad spectrum antibacterial agents including 2’-hydroxy-2’-desamino derivatives of gentamicins C, C1a, C2, C2a, C2b, sisomicin, verdamicin, tobramycin; antibiotics G-52; 66-40B; 66-40D; JI-20B; 3’,4’-dideoxykanamycin B, antibiotics Mu-1 and Mu 4 and 1-N-alkyl and 1-N-(g-amino-a-hydroxalkanoyl) derivatives, wherein 2’-oximino-N-protected-4,6-di-O-aminoglycosyl)-1,3-diaminocyclitol intermediate is isolated as a mixture of syn and anti isomers were known in the art as evidenced by Daniels et al. (US4212859A; col 1, lines 26-33 and 45-46; and col 8, lines 53-55); where novel aminoglycoside analogs derived from the parent molecule of kanamycin A having formula I including novel aminoglycoside analogs having improved antimicrobial and anti-fungicidal properties were known in the art as evidenced by Chang et al. (US8865665; col 2, lines 25-59); and where it is known that a pharmacophore model of can be used to identify compounds and drugs with good pharmacokinetic properties and antibacterial activity against Streptococcus pnemoniae including antibacterial compounds that are inhibitors of the enzyme glutamate racemase, wherein the invention can be extended with other known drug screening or optimizing methods including high-throughput screening, combinatorial chemistry, scaffold prioritization and docking as evidenced by Mahfouz et al. (WO2010045510; paragraphs [0002]; and [0010]). Thus, derivatives of antibiotic compounds having two or more groups available for covalent modification were well known, purely conventional, or routine in the art. Step IIA [YES].

Dependent claim(s) 4 and 14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1, significantly different. For example, claim 4 encompasses the invention according to claim 1, wherein the source molecule (A1) is an aminoglycoside antibiotic, but it does not add anything that makes the natural phenomenon in claim 1 significantly different.
In light of the above consideration and the new guidance, claims 1, 4 and 14 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed December 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that in view of the amendments and remarks, the pending claims are directed to statutory subject matter (Applicant Remarks, pg. 13, last full paragraph).
	Regarding (a), Applicant’s assertion that in view of the amendments and remarks, the pending claims are directed to statutory subject matter, is not found persuasive. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the rejection of record is maintained.

Claim Rejections - 35 USC § 102

Regarding claims 1, 4 and 14, Aggen et al. teach novel aminoglycoside compounds, and methods for their preparation and use as therapeutic or prophylactic agents, including aminoglycoside compounds having antibacterial activity as stereoisomers, pharmaceutically acceptable salts and prodrugs thereof, and the use of such compounds in the treatment of bacterial infections (interpreted as used in creating pharmaceutical compositions; and aminoglycoside derivatives, claim 1) (paragraphs [0004]; and [0020]). Aggen et al. teach Structure (I), shown below:

    PNG
    media_image1.png
    402
    412
    media_image1.png
    Greyscale

Structure (I)
wherein N-R1(R2), Z1, Z2, Q1, Q2 and OR3 of Structure (I), wherein Structure (I) further comprises additional groups such as hydrogens, alkyl groups, carbocyclic rings, heterocyclic rings, halogens, 
hydroxyl groups, and amino groups as represented by R4-R13 are interpreted as two or more groups available for covalent modification in a reaction such as a reaction with M2 and M3 including an acylating agent, and an alkylating agent (interpreted as different derivatives; mixture of supramolecular structures (B); two or more groups available for covalent modification in a reaction; and a polyfunctional antibiotic (A1); fitting the formulas of claims 1 and 2; an aminoglycoside antibiotic; and M2 is acylating agent, and M3 is an alkylating agent, claims 1, 2, 4 and 14) (paragraphs [0021]-[0052]). Aggen et al. teach that particular features, structures, or characteristics can be combined in any suitable manner in one or more embodiments (interpreted as a polyfunctional antibiotic, claim 1) (paragraph [0057], lines 8-10). Aggen et al. teach that groups can be selectively incorporated into aminoglycosides of the invention precursors such as, for example, an amino group can be placed into a compound of the invention as an azido groups that can be chemically converted to the amino groups at a desired point in the synthesis (interpreted as a polyfunctional antibiotic; and comprising groups available for covalent modification as recited in instant claim 14, claims 1 and 14) (paragraph [0084], lines 13-18). Aggen et al. teach that the invention contemplates various stereoisomers and mixtures thereof and includes “enantiomers”, which refers to two stereoisomers whose molecules are non-superimposable mirror images of one another (interpreted as a combinatorial mixture of supramolecular structures, claim 1) (paragraph [0107]). Aggen et al. teach that compounds of Structure (I) can have any specific substituent set forth for Q1, Q2, R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, R12, Z1 and Z2 groups in the compounds of Structure (I) can be independently combined with other embodiments and/or substituents of the compounds of Structure (I) to form embodiments of the invention (interpreted as combinatorial synthesis of a polyfunctional antibiotic from one source molecule; and derivatives of antibiotics, claim 1) (paragraph [0169]). Aggen et al. teach that an aminoglycoside derivative in methanol is treated with aldehyde, silica supported cyanoborohydride, and the reaction mixture heated by microwave (interpreted as a combinatorial mixture of supramolecular structures, claim 1) (paragraph [0204], lines 1-5). Aggen et al. teach that that the aminoglycoside in ethanol is treated with hydrazine and the reaction mixture is heated (interpreted as forming a combinatorial mixture of supramolecular structures, claim 1) (paragraph [0212]). Aggen et al. teach that compounds of the invention, or their pharmaceutically acceptable salts can give rise to enantiomers, disasteriomers, and other sterioisomeric fauns that can be defined (interpreted as a combinatorial mixture of supramolecular structures) (paragraph [0106], lines 1-4).
Aggen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed December 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the resulting supramolecular structures are used for creating pharmaceutical compositions without separating into individual components (Applicant Remarks, (b) Applicant asserts that Aggen describes only distinct molecules derived from an aminoglycoside, and fails to describe any combinatorial mixture of derivatives of an antibiotic that are permitted to form such a supramolecular structure (Applicant Remarks, pg. 15, third full paragraph).
	Regarding (a), Applicant’s assertion that the resulting supramolecular structures are used for creating pharmaceutical compositions without separating into individual components, is not found persuasive. It is noted that instant claim 1 does not recite pharmaceutical compositions, and/or a combinatorial mixture of supramolecular structures that have not been separated or purified.
Regarding (b), please see the discussion supra regarding product-by-process limitations. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).Furthermore, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Applicant’s assertion that Aggen describes only distinct molecules derived from an aminoglycoside, and fails to describe any combinatorial mixture of derivatives of an antibiotic that are permitted to form such a supramolecular structure, is not found persuasive. It is noted that instant claim 1 recites “a composition comprising a mixture of supramolecular structures”, wherein the specific structures within the mixture are not identified. Moreover, Aggen et al. teach novel aminoglycoside compounds, and methods for their preparation and use as therapeutic or prophylactic agents, including aminoglycoside compounds having antibacterial activity as stereoisomers, pharmaceutically acceptable salts and prodrugs thereof, and the use of such compounds in the treatment of bacterial infections (interpreted as a composition); that features, structures, or characteristics can be combined in any suitable way including that Structure (I) can be independently combined with other embodiments and/or substituents of the compounds of Structure (I) to form embodiments of the invention (interpreted as a combinatorial mixture of supramolecular structures); that an aminoglycoside derivative in methanol is treated with aldehyde, silica supported cyanoboro-hydride, and the reaction mixture heated; and that the aminoglycoside in ethanol is treated with hydrazine and the reaction mixture is heated (interpreted as forming a combinatorial mixture of supramolecular structures); and that compounds of the invention, or their pharmaceutically acceptable salts can give rise to enantiomers, disasteriomers, and other sterioisomeric fauns that can be defined; as well as, stereoisomers, enantiomers and mixtures thereof (also interpreted as a combinatorial mixture of supramolecular structures). Thus, Aggen et al. teach all of the limitations of the claims.



(2)	 The rejection of claims 1, 4 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chang et al. (US Patent No. 8865665, published October 21, 2014).
Regarding claims 1, 4 and 14, Chang et al. teach novel aminoglycoside analogs having certain substituents at the 6 position of ring III which exhibit improved antifungal activity but possess minimal antibacterial properties, wherein the compounds of the present invention are analogs of kanamycin A (interpreted as a polyfunctional antibiotic), such that the compounds of the present invention are useful in treating or preventing fungal disease (interpreted as antibiotics based on supramolecular structures; aminoglycoside analog compounds comprise Chemical Formula (I), as shown below:

    PNG
    media_image2.png
    267
    390
    media_image2.png
    Greyscale

Chemical Formula (I)
wherein X is member of Chemical Formula (I) is a member selected from the group consisting of O, S, and NR2; R1 is a member selected from the group consisting of R3 (alkyl), R3O(CO), R3S(O)2, R4S(O)2, alkylsulfonyl, alkylsulfinyl, R3P(O)2, alkylphophonyl, phenylsulfonyl, R3C(O) (alkanoyl), and phenyl, wherein the aminoglycoside analog compounds of Formula (I) have improved antimicrobial and antifungicidal properties (interpreted as two or more groups available for covalent modification by M2 and M3; where the number of different molecules can be calculated; and an acylating agent and alkylating agent, claims 1, 2, 4 and 14) (col 2, lines 25-59). Chang et al. teach that the term “admixed” describes a chemical or compound in a mixture or combination with other chemicals or compounds (interpreted as combinatorial, claim 1) (col 4, lines 52-54). Chang et al. teach Formula 2, tetra-boc protected Kanamycin (B4K), wherein a solution of B4K and octanesulfonyl chloride in anhydrous pyridine was warmed and stirred overnight to provide a crude product, wherein the crude product treated with a solution of TFA/DCM and the solvents removed (interpreting the crude product, and the product of TFA/DCM treatment as comprising a combinatorial mixture of supramolecular structures including various boc-protected and deprotected structures, claim 1) (col 8, lines 17-43; and Formula 2)
Chang et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
December 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that Chang describes single molecules derived from an aminoglycoside, and fails to describe any combinatorial mixture of derivatives of an antibiotic that are permitted to form such a supramolecular structure (Applicant Remarks, pg. 15, last full paragraph).
	Regarding (a), please see the discussion supra regarding the Examiners’ response to Applicant’s argument. Applicant’s assertion that Chang et al. describes single molecules derived from an aminoglycoside, and fails to describe any combinatorial mixture of derivatives of an antibiotic that are permitted to form such a supramolecular structure, is not found persuasive. Chang et al. teach formula 2, tetra-boc protected Kanamycin (B4K), wherein a solution of B4K and octanesulfonyl chloride in anhydrous pyridine was warmed and stirred overnight to provide a crude product, wherein the crude product treated with a solution of TFA/DCM and the solvents removed (interpreting the crude product, and the product of TFA/DCM treatment as comprising a combinatorial mixture of supramolecular structures including various boc-protected structures, deprotected structures, and sulfonyl structures). Thus, Chang et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(3)	 Claims 1, 4 and 14 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Aggen et al. (US Patent Application Publication No. 20090156517, published June 18, 2009) as evidenced by Krause et al. (Cold Spring Harbor Perspective Medicine, 2016, 6, 1-18); and Nieuwenhuis (US Patent No. 5442058, issued August 15, 1995); and Vaske et al. (US Patent No. 8946408, issued February 3, 2015); and Mangion et al. (US Patent Application Publication No. 20130274475, published October 17, 2013). This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 12-16-2021.
Regarding claims 1, 4 and 14, Zhang teaches a pharmaceutical composition comprising: at least one aminoglycoside antibiotic and: (a) at least one ion chelating agent used for inhibiting particulate formation, or (b) at least one buffer, or (c) at least one ion chelating agents and at least one buffer simultaneously, wherein the composition is for use in controlling microbial infection can be formulated into a solution, or combined with at least one beta-lactam antibiotic, or combined with at least one of the beta-lactam antibiotic and at least one beta-lactamase inhibitor into a solution in a container (interpreted as a composition comprising a combinatorial mixture of supramolecular structures; polyfunctional antibiotic; an aminoglycoside antibiotic; and modified by a covalent modifier, claims 1, 4 and 14) (Abstract), wherein substituted -lactamase inhibitors can be synthesized for the treatment of bacterial infections in combination with -lactam antibiotics including imipenem, piperacillin or ceftazidime including haloalkyl groups as evidenced by Mangion et al. (Abstract; and paragraph [0202]). Zhang teaches that the at least one the aminoglycoside antibiotic is, without limitation, streptomycin, dibekacin, kanamycin, tobramycin, amikacin, arbekacin, gentamicin, Sagamicin, isopamicin, sisomicin, netilmicin, neomycin, paromoycin, etimicin, astromicin, ribostamycin, micronomicin, spectinomycin, or a pharmaceutically acceptable salt or hydrate thereof (interpreted as a mixture of supramolecular structures; and polyfunctional antibiotic, wherein each antibiotic has previously been synthesized through Krause et al. (Abstract; and pg. 5, last partial paragraph); and wherein it was known that the production of 1-(S)-sulfoxide from penicillin or cephalosporin by oxidizing the penicillin or cephalosporin with an oxidizing agent and adding a sufficient amount of an acid anhydride as evidenced by Nieuwenhuis (Abstract). Zhang teaches that the ion-chelating agent, which inhibits aggregate particle formation, is ethylene-diamine tetraacetic acid (EDTA), diethylenetriaminepentaacetic acid (DTPA), hydroxyethylethylene-diaminetriacetic acid (HEDTA), or a pharmaceutically acceptable salt thereof (interpreted as a modifiers including acylating agents and alkylating agents, claims 1 and 14) (paragraph [0017]). Zhang teaches that the buffer system is, without limitation, is citric acid/citrate system or any other organic poly-acid buffer system, phosphoric acid/phosphate system or any other inorganic acid buffer system, acetic acid/acetate system or any other organic monoacid system, arginine system or any other amino acid system, tris/HCl system, or any other pharmaceutically acceptable buffer system (interpreted as a modifiers including acylating agents and alkylating agents, claims 1 and 14) (paragraph [0018]). Zhang teaches that the at least one the -lactam antibiotic is, without limitation, cefalothine, cefaloridine, cefazolin, cefapirin, cefaloglycin, cefalexin, cefadroxil, cefaclor, cefamandole, cefsulodine, cefoperazone, cefuroxime, cefotaxime, ceftizoxime, cefimenoxime, ceftriaxone, cefuzonam, cefixime, ceftazidime, ceftibuten, cefodizime, cephalosporin, cefpirome, cefepime, cefclidin, cefoxitin, cefimetazol, cefbuperazone, cefotetan, latamoxef, flomoxef, loracarbef, cefaloridine, latamoxef, cefiminox, cefpiramide, cefonicid, ceforanide, cefacetrile, cefathiamidine, pheneticillin, propicillin, azidocillin, trityl penicillin, methicillin, nafcillin, oxacillin, cloxacillin, dicloxacillin, flucloxacillin, mecillinam, adicillin, amplicillin, amoxicillin, ticarcillin, carbenicillin, sulbenicillin, hetacillin, apalcillin, mezlocillin, temocillin, formidacillin, aspoxicillin, lenampicillin, azlocillin, piperacillin, pivampicillin, furbenicillin, phenoxymethy, penicillin, apalcillin, nafcillin, metampicillin, or a pharmaceutically acceptable salt or hydrate thereof (interpreted as a mixture of supramolecular structures; and polyfunctional antibiotic, wherein each antibiotic has previously been synthesized through reaction with covalent modifiers within an organism, in -lactams can be synthesized by decomposition of -diazo--ketoamides including derivatives comprising alkylamino groups as evidenced by Vaske et al. (Abstract; col 8, lines 46-47 and 60-63). Zhang teaches that the -lactamase inhibitor is, without limitation, clavulanic acid, Sulbactam, Sulbactam Sodium, tazobactam, or a pharmaceutically acceptable salt or hydrate thereof (interpreted as a mixture of supramolecular structures; and polyfunctional antibiotic, wherein each -lactamase inhibitor has previously been synthesized through reaction with covalent modifiers within an organism, in silico, and/or through organic synthesis, claim 1) (paragraph [0022]).
Zhang meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 4 and 14 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639